Citation Nr: 1131735	
Decision Date: 08/29/11    Archive Date: 09/07/11	

DOCKET NO.  07-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the appellant is eligible for VA pension benefits.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and pulmonary tuberculosis (claimed as an upper respiratory condition).


REPRESENTATION

Appellant represented by:	Rick Little, Bill Smith Homeless Veterans Project


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant had periods of active duty for training with the Army National Guard from June 1973 to June 1981.  There is no indication that he had any active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and November 2005 rating decisions of the VARO in Los Angeles, California.  The case was previously before the Board in July 2008 at which time it was remanded for further development.  

A review of the record reveals that in a January 2004 statement, the appellant indicated that, based on a January 2004 award of VA pension benefits, he wished to withdraw his claim of entitlement to service connection for respiratory difficulties.  Given that the pension award has since been terminated based on error in the January 2004 decision, the Board does not accept the appellant's January 2004 statement as a withdrawal of the service connection claim and has included it as an issue on appeal.  


FINDINGS OF FACT

1.  The appellant was notified of a VA examination served in connection with his claim for service connection for a respiratory disability and of the consequences of failing to report for such an examination without good cause.  

2.  The appellant failed to appear for scheduled examinations in September and October 2010 and there is no showing of good cause why.

3.  The preponderance of the evidence of record does not indicate that any current respiratory disorder is related to any event or injury during any period of active duty for training with the National Guard.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA nonservice-connection pension benefits are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.6, 3.655 (2010).  

2.  The criteria for service connection for a chronic respiratory disorder are not met.  38 U.S.C.A. §§ 101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002) redefined VA's duties to notify and assist Veterans in developing claims.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

Under the VCAA, the VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the evidence of record reveals there has been compliance with the mandates of the VCAA throughout the course of this appeal.  Indeed, the case was remanded by the Board in July 2008 in order to assist the appellant in the development of the claim.  VA has exhausted all available resources to accurately account for any and all periods of qualifying duty, including active and inactive duty service.  An October 2009 search for records pertaining to the appellant was "negative for images" for him. A deferred rating decision pertaining to a July 2009 rating decision reflects no verification the appellant ever had any active duty service.  The March 2011 Supplemental Statement of the Case listed as evidence the National Personnel Records Center's response that there were "no additional service medical treatment or personnel records for the Veteran."   

The Board acknowledges that a VA medical examination was not provided in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, the factors for consideration are the following:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

The appellant was scheduled for examinations in September and October 2010, but for whatever reason, failed to report.  The Board is therefore  forced to rely on the evidence of record and that provides no competent evidence of a nexus between any current respiratory disability and any active or inactive duty service.  Therefore, a remand for an examination is simply not warranted.  The Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in fulfilling every Veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  


Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active service.  

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) through which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a)(d) (2010).  ACDUTRA includes full-time duty performed for training purposes for members of the National Guard of any State.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. §§ 3.6(c)(3) (2010).  

Regulations addressing presumptive service connection do not apply to claimants with respect to periods of ACDUTRA or INACDUTRA, since those presumptions apply only to "Veterans."  The definition of "Veteran" in these circumstances is such that it excludes such service unless, without benefit of the presumptions, it is established the individual was disabled from disease or injury incurred or aggravated during ACDUTRA or from injury incurred or aggravated during INACDUTRA (other than from a myocardial infarction, cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing INACDUTRA.  In the absence of such evidence, a period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a 'Veteran' by virtue of the active duty for training alone.  38 U.S.C.A. § 101(2)(24); see Acciola v. Peake, 20 Vet. App. 320, 324 (2008); see also Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The appellant seeks service connection for a chronic acquired respiratory disorder which he alleges was manifested during his service with the Army National Guard.  The appellant claims he was hospitalized for several months in the latter part of 1973 for respiratory problems.  This is not documented.  Nevertheless, his report of examination at the time of release from active duty in February 1974 reflected he was in good health and on no medications.  No history of tuberculosis, asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpation or pounding heart, was reported by him.  Clinical evaluation of the lungs and chest at that time was normal.  

The post service records reflect treatment for tuberculosis in 1992, a time many years following service discharge.

The Board is aware that the record establishes a current disability, that being chronic obstructive pulmonary disease.  However, following careful review of the evidence, the Board finds that service connection is not warranted because there is no evidence that a respiratory disorder manifested during a period of qualifying service (that is ACDUTRA) or that the appellant has a respiratory disorder that is in any way linked to his ACDUTRA.  

After a review of the evidence of record, the Board finds there is no documentation of any active duty service.  There is nothing in the records indicating that the appellant had active duty.  A communication from the Defense Personnel Records Information Retrieval System (DPRIS) is negative for images for the appellant.  The Board finds that VA has exhausted all available resources to accurately account for any and all periods of qualifying duty, including ACDUTRA and INACDUTRA service.  The appellant has not provided any evidence indicating that he had active duty service.  The Board also notes that service department records are binding on VA for purposes of establishing service in the US Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  

The appellant failed to appear for scheduled examinations.  None of the lay statements or medical treatment records in the claims file contains opinions as to the etiology of any current respiratory difficulty.  To the extent that the appellant has testified that he has a respiratory disorder related to service, the Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  

He has not explained the reasons for his assertions, and the questions of a relationship between any current respiratory disorder and his periods of ACDUTRA are complex etiological questions dealing with medical matters as to which courts have found lay persons are not competent to testify, and therefore, his lay statements are not sufficient to establish service connection for a respiratory disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  (The Board's categorical statements that a "valid medical opinion" was required to establish a nexus, and that a person was "not competent" to apply testimony as to nexus because she was a lay person, conflicts with Jandreau).  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of the feet); with Clemmons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  CF Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to warrant a VA examination, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection); Nieves-Rodriguez-Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

There is no evidence of record that discusses the etiology of any current respiratory disorder.  This is not VA's fault.  VA has attempted to schedule the Appellant for an examination with regard to his claim of service connection for a respiratory disorder, but for whatever reason, the appellant failed to report.  Being forced to rely on the evidence that is of record, the Board finds no evidence of a nexus between any current respiratory disability and any period of ACDUTRA or active duty service.  

The Board reiterates that evidence of record reflects the appellant does not have qualifying service for VA pension purposes and pension benefits are therefore not authorized.  


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.

Service connection for chronic obstructive pulmonary disease and pulmonary tuberculosis is denied.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


